Dear Sir:
You have asked for an opinion from this office regarding the authority of the Winn Parish Police Jury to regulate, through its zoning authority, the location of deer hunting stands and blinds in relation to rural residences and residential property lines.
The provisions of R.S. 33:120 provide as follows:
             The governing authorities of the parishes of this State are authorized to zone in order to prohibit, restrict, or regulate hunting and the shooting of firearms in the heavily populated areas, as determined by said governing authorities, within their parishes, and to set penalties for violation thereof.
The only question is the method of determining what constitutes a "heavily populated area" for purposes of the statute. The annotations to this section cite a 1974 Attorney General's Opinion (No. 74-1778, Dec. 11, 1974), dealing with a roadside park. It was the opinion of the author that the police jury acted within its discretion in declaring the park a heavily populated area to bring it within the purview of the statute. It is our opinion that the same would apply in the instant case. The parish has wide discretion in determining this threshold issue, and can delineate areas within the parish that are considered heavily populated. The power to regulate would include the right to declare the location of blinds and/or stands within a certain distance of these heavily populated areas a violation of the ordinance.
It may be more difficult to restrict the location of a blind or stand within a certain distance of any residence or residential property line meets the statutory requirement since one residence may not constitute a heavily populated area. The thrust of the statute is to define broader areas that are clearly identifiable so that hunters affected by the zoning regulation are on notice.
We hope this meets your inquiry, but should you have any additional questions or comments, please contact the undersigned at your convenience.
Very truly yours,
                          Richard P. Ieyoub Attorney General
                          By: Robert B. Barbor Assistant Attorney General